Citation Nr: 0206637	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  00-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
toe nail fungus of both feet, currently evaluated as 10 
percent disabling.

(The issues of increased ratings for the service connected 
residuals of a shell fragment wound to the right foot and the 
residuals of a shell fragment wound of the right flank will 
the subjects of a later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1948 to April 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the RO.  

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board in April 2002.  However, he 
failed to report for the scheduled hearing and did not 
request that the hearing be rescheduled.  

The Board is undertaking additional development on the issues 
of increased ratings for the service connected residuals of a 
shell fragment wound of the right foot and the residuals of a 
shell fragment wound of the right flank pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
those issues.  

The Board also notes that the veteran's representative 
submitted an Appellant's Brief with regard to the issues of 
service connection for a hearing loss and the propriety of 
the initial noncompensable rating assigned for the service-
connected residuals of a shell fragment wound of the right 
knee, as if these issues were in appellate status and 
currently before the Board.  

The Board notes that the RO granted service connection for 
residuals of a shell fragment wound of the right knee and 
denied service connection for hearing loss in a July 2001 
rating decision.  The veteran submitted a timely Notice of 
Disagreement with respect to these issues in September 2000.  

The RO then issued a Statement of the Case in January 2002, 
but the veteran has not yet submitted a Substantive Appeal 
with regard to the issues of service connection for hearing 
loss and the propriety of the initial noncompensable 
evaluation assigned following a grant of service connection 
for residuals of a shell fragment wound of the right knee.  

As such, the issues of service connection for hearing loss 
and the propriety of the initial noncompensable evaluation 
following the grant of the service-connection for residuals 
of a shell fragment wound of the right knee are not currently 
in appellate status and before the Board at this time.  They 
are referred to the RO for appropriate action.  



FINDING OF FACT

The veteran's service-connected toe nail fungus of both feet 
is shown to be severe with deformity of the great and small 
toe nails and mild fungus infection of the other toe nails; 
the disability picture more nearly approximates that of 
exudation or itching constant with extensive lesions.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 30 
percent for the veteran's service-connected bilateral toe 
nail fungus have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.20, 4.118, including Diagnostic Code 7806 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected toe nail 
fungus is severe enough to warrant a rating in excess of 10 
percent.  

Historically, the veteran was granted service connection for 
the toe nail fungus in a rating decision dated February 1953.  
At that time, a noncompensable rating was assigned.  

The veteran submitted an increased rating claim for, inter 
alia, the service-connected toe nail fungus in February 2000.  
The RO denied the claim for increase and the veteran timely 
appealed.  

During the pendency of this appeal, the RO issued a July 2001 
rating decision and increased the rating to 10 percent for 
the service-connected toe nail fungus, effective on February 
8, 2000.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the matter of an increased rating for 
the service-connected toe nail fungus remains in appellate 
status.  

The veteran was afforded a VA examination in November 2000.  
The veteran complained of pain and indicated that he took 
oxycodone tablets, one every 12 hours for pain.  The examiner 
noted that the veteran had a fungus infection that was severe 
with deformities of both great and small toenails.  He also 
had a mild fungus infection of the other toenails, without 
deformity.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2001), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

In this case, the veteran's service-connected toe fungus is 
rated by analogy under Diagnostic Code 7806 for eczema.  

Under that Diagnostic Code, eczema manifested by slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, warrants a no percent rating; eczema 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
rating.  

A 30 percent rating is assigned for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  

A maximum 50 percent rating is assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
of nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

Based on the medical evidence in this case, the Board finds 
that the veteran's service-connected bilateral toe nail 
fungus is shown to be productive of a disability picture that 
more approximates the criteria that warrants the assignment 
of a rating of 30 percent.  

The examiner in November 2000 diagnosed the fungus as severe 
with deformities of both great and small toenails and mild 
infection of the other nails; and under rating code 7806, a 
30 percent rating is warranted for exudation or constant 
itching and extensive lesions.  

The Board notes, however, that the veteran's toe nail fungus 
does not appear to rise to the level of severity which would 
warrant a rating in excess of 30 percent.  More specifically, 
the veteran's toe nail fungus is not productive of ulceration 
or extensive exfoliation or crusting or productive of 
systemic or nervous manifestations.  Finally, there is no 
indication that the veteran's service-connected toenail 
fungus is exceptionally repugnant.  

In light of the foregoing, the Board finds that the medical 
evidence in this case warrants an increased rating to 30 
percent for the service-connected toenail fungus, but not 
higher, is not warranted.

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes that the RO addressed this new legislation 
with regard to the veteran's claim for increase in a letter 
to the veteran dated in December 2001.  The veteran has been 
informed of what information was needed to support his claim 
in rating decisions, Statements of the Case, and letters sent 
to his by the RO as noted hereinabove.  

Most importantly, in light of the favorable action taken 
hereinbelow, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to his claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claim properly.  



ORDER

An increased rating of 30 percent, but no more, for the 
service-connected toenail fungus of both feet is granted, 
subject to the regulations controlling to disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

